Aulisi, J.
Appeal from a judgment of the County Court of Schenectady County, in favor of defendant, entered October 19,1965, upon a decision of the court after a trial without a jury. In this action to recover against defendant maker on a promissory note, appellant contends that the trial court erred in admitting proof of an alteration of the instrument since defendant failed to allege the alteration as an affirmative defense in his answer. We do not agree. It is well settled that an alteration of a note may be shown under a general denial (Schwarz v. Oppold, 74 H. Y. 307; Starasvetsky v. Feldman, 208 App. Div. 792). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.